Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
5th day of June, 2019, by and among GigCapital2, Inc., a Delaware corporation
(the “Company”), and the undersigned parties listed under Holders on the
signature page hereto (each such party, and any person or entity who hereafter
becomes a party to this Agreement pursuant to Section 5.2, a “Holder” and
collectively, the “Holders”).

WHEREAS, on March 12, 2019, the Company and each of GigAcquisitions2, LLC, a
Delaware limited liability company (“Sponsor”) and Northland Gig 2 Investment
LLC, a Delaware limited liability company (“Northland Investment”), entered into
separate subscription agreements pursuant to which the Company issued and sold
an aggregate of 2,500,000 shares (the “Founder Shares”) of its common stock, par
value $0.0001 per share (“Common Stock”), of these, 2,378,125 Founder Shares
were purchased by Sponsor and 121,875 Founder Shares were purchased by Northland
Investment;

WHEREAS on April 24, 2019, the Company effected a stock dividend of 0.493 shares
of Common Stock, resulting in the Sponsor and Northland Investment holding an
aggregate of 3,732,500 Founder Shares;

WHEREAS, on April 29, 2019, the Sponsor and Northland Investment sold 68,041
Founder Shares, and 31,959 Founder Shares, respectively, to EarlyBirdCapital,
Inc., a Delaware corporation (“EarlyBird”) and certain affiliates and employees
of EarlyBird (together with EarlyBird, the “EarlyBird Group” and together with
Sponsor and Northland Investment, the “Founders”);

WHEREAS, on June 5, 2019, the Company effected a stock dividend of 0.1541 shares
of Common Stock, resulting in the Founders holding an aggregate of 4,307,500
Founder Shares; provided, that, up to an aggregate of 562,500 Founder Shares are
subject to forfeiture by the Founders if the over-allotment option in connection
with the Company’s initial public offering is not exercised in full;

WHEREAS, on June 5, 2019, the Company issued and sold 5,000 shares (the “Insider
Shares”) of its Common Stock to Tara McDonough, the Company’s Vice President and
Chief Financial Officer (the “Insider”) solely in consideration of future
services;

WHEREAS, on June 5, 2019, the Company and the Founders entered into separate
unit purchase agreements, pursuant to which the Founders agreed to purchase an
aggregate of 492,500 units of the Company (or up to 567,500 units of the Company
if the over-allotment option in connection with the Company’s initial public
offering is exercised in full) (the “Private Placement Units”), with each such
unit consisting of one share of Common Stock (all of such shares, collectively,
the “Private Shares”), one right to receive one twentieth (1/20) of one share of
Common Stock (the “Private Rights”) and one warrant to purchase one share of
Common Stock at an exercise price of $11.50 per share (all of such warrants,
collectively, “Private Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering;

WHEREAS, on June 5, 2019, the Company and Northland Securities, Inc., a
Minnesota corporation, (“Northland”) entered into a stock purchase agreement
pursuant to which Northland agreed to purchase 100,000 shares of Common Stock
(or 120,000 shares if the over-allotment option in connection with the Company’s
initial public offering is exercised in full) (the “Private Underwriter
Shares”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Founders, the Insider, Northland, and the Company desire to set
forth certain matters regarding the ownership of the Registrable Securities (as
defined below) by Holders (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Board” means the Board of Directors of the Company.

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities, involving the Company.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” has the meaning set forth in the Recitals.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” has the meaning set forth in Section 2.1.1.

“Demanding Holder” has the meaning set forth in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-1” has the meaning set forth in Section 2.1.1.

“Form S-3” has the meaning set forth in Section 2.3.

“Founder Shares” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Founders” has the meaning set forth in the Recitals.

“Holder Indemnified Party” has the meaning set forth in Section 4.1.

“Indemnified Party” has the meaning set forth in Section 4.3.

“Indemnifying Party” has the meaning set forth in Section 4.3.

“Insider Letters” means those certain letter agreements, each dated June 5,
2019, in one case by and among the Company and each of the Founders, and in the
other case by and among the Company and each of its executive officers and
directors.

“Insider Shares” has the meaning set forth in the Recitals.

“Insider” has the meaning set forth in the Recitals.

“Lock-up Period” means, with respect to the Registrable Securities, the period
ending on the earlier of one year after the completion of the Company’s initial
Business Combination or earlier if, subsequent to the Business Combination, the
last sale price of the Common Stock (x) equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 90 days after the Company’s initial Business Combination, or
(y) the date following the completion of the Company’s initial Business
Combination on which the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property, except in each case (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of a Holder (if applicable), or any affiliates of such
person, (b) in the case of an individual, by gift to a member of one of the
members of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (c) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual;
(d) in the case of an individual, pursuant to a qualified domestic relations
order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) in the event of the Company’s
liquidation prior to its completion of its initial Business Combination; or
(g) if applicable, by virtue of the laws of Delaware or a Holder’s limited
liability company agreement upon dissolution of such Holder; provided, that in
the case of clauses (a) through (e) these permitted transferees must enter into
a written agreement agreeing to be bound by these transfer restrictions;
provided, further, that, in no case may the Lock-up Period terminate with
respect to Registrable Securities held by the Founders prior to the date which
is 180 days from the effective date of the Registration Statement on Form S-1
filed by the Company with the Commission in connection with its initial public
offering.

“Maximum Number of Securities” has the meaning set forth in Section 2.1.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“Notices” has the meaning set forth in Section 6.3.

 

3



--------------------------------------------------------------------------------

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Lock-up Period, the Insider Letter and any other
applicable agreement between such Holder and the Company, and to any transferee
thereafter.

“Piggyback Registration” has the meaning set forth in Section 2.2.1.

“Private Placement Units” has the meaning set forth in the Recitals.

“Private Rights” has the meaning set forth in the Recitals.

“Private Shares” has the meaning set forth in the Recitals.

“Private Underwriter Shares” has the meaning set forth in the Recitals.

“Private Warrants” has the meaning set forth in the Recitals.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means (i) all of the outstanding Founder Shares,
(ii) all of the Insider Shares, (iii) all of the outstanding Private Placement
Units and underlying securities, including the Private Shares, the Private
Warrants, the Private Rights, the shares of Common Stock issued or issuable upon
the exercise of any Private Warrants, and the shares of Common Stock into which
the Private Rights are convertible or converted, (iv) the Private Underwriter
Shares, and (v) any equity securities (including the shares of Common Stock
issued or issuable upon the exercise or conversion of any such equity security)
of the Company issuable upon the conversion of any working capital loans made to
the Company by a Holder, and (vi) any outstanding share of Common Stock or any
other equity security (including shares of Common Stock issued or issuable upon
the exercise of any such equity security) of the Company held by a Holder as of
the date of this Agreement. Registrable Securities include any warrants, shares
of capital stock or other securities of the Company issued as a dividend or
other distribution with respect to or in exchange for or in replacement of any
of the securities described in the foregoing clauses (i) – (v). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or
(d) such securities are freely saleable under Rule 144 without volume
limitations.

 

4



--------------------------------------------------------------------------------

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

“Requesting Holder” has the meaning set forth in Section 2.1.1.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Company are sold to an Underwriter in a firm commitment
underwriting for distribution to the public.

 

5



--------------------------------------------------------------------------------

2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1. Request for Registration. Subject to the provisions of Section 2.1.4 and
Section 2.4 hereof, at any time and from time to time on or after the date that
the Company consummates a Business Combination, EarlyBird or the Holders of at
least a majority-in-interest of the then-outstanding number of Registrable
Securities (the “Demanding Holders”) may make a written demand for Registration
under the Securities Act of all or part of their Registrable Securities, which
written demand shall describe the amount and type of securities to be included
in such Registration and the intended method(s) of distribution thereof (such
written demand, a “Demand Registration”). The Company shall, within ten
(10) days of the Company’s receipt of the Demand Registration, notify, in
writing, all other Holders of Registrable Securities of such demand, and each
Holder of Registrable Securities who thereafter wishes to include all or a
portion of such Holder’s Registrable Securities in the Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by the Holder of the
notice from the Company. Upon receipt by the Company of any such written
notification from a Requesting Holder, such Requesting Holder shall be entitled
to have its Registrable Securities included in a Registration pursuant to a
Demand Registration, and the Company shall effect, as soon thereafter as
practicable, but not more than forty-five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and the Requesting
Holders pursuant to such Demand Registration. Under no circumstances shall the
Company be obligated to effect more than an aggregate of two (2) Registrations
pursuant to a Demand Registration under this Section 2.1.1 (not counting any
Demand Registration initiated solely by EarlyBird), provided such limitation
shall not apply to a Demand Registration initiated by EarlyBird, which is
limited to initiating one Demand Registration pursuant to Section 3.6; provided,
that a Registration shall not be counted for such purposes unless a Form S-1 or
any similar long-form registration statement that may be available at such time
(“Form S-1”) has become effective and all of the Registrable Securities
requested by the Requesting Holders to be registered on behalf of the Requesting
Holders in such Form S-1 Registration have been sold, in accordance with
Section 3.1 of this Agreement.

2.1.2. Effective Registration. Notwithstanding the provisions of Section 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration will not count as a Registration unless and until (i) a Form S-1
filed with the Commission in connection with the Registration has been declared
effective by the Commission, and (ii) the Company has complied with all of its
obligations under this Agreement with respect thereto; provided, that if, after
such Registration Statement has been declared effective, the offering of
Registrable Securities pursuant to a Demand Registration is interfered with by
any stop order or injunction of the Commission or any other governmental agency
or court, the Registration Statement with respect to such Demand Registration
will be deemed not to have been declared effective, unless and until, (i) such
stop order or injunction is removed, rescinded or otherwise terminated, and
(ii) a majority-in-interest of the Demanding Holders initiating such Demand
Registration thereafter affirmatively elect to continue with such Registration
and accordingly notify the Company in writing of such election, which notice
shall be received by the Company not later than five (5) days after the removal
of any such stop order or injunction; provided, further, that the Company shall
not be obligated to file a second Registration Statement until a Registration
Statement that has been previously filed pursuant to a Demand Registration
becomes effective or is terminated.

2.1.3. Underwritten Offering. Subject to the provisions of Section 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of
Registrable Securities pursuant thereto shall be in the form of an Underwritten
Offering, then the right of such Demanding Holder or Requesting Holder (if any)
to include its Registrable Securities in such Registration shall be conditioned
upon such Holder’s participation in such Underwritten Offering and the inclusion
of such Holder’s Registrable Securities in such Underwritten Offering to the
extent provided herein. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this Section 2.1.3
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by a majority-in-interest
of the Demanding Holders initiating the Demand Registration.

 

6



--------------------------------------------------------------------------------

2.1.4. Reduction of Underwritten Offering. If the managing Underwriter(s) for a
Demand Registration that is to be an Underwritten Offering, in good faith,
advises the Company, the Demanding Holders and the Requesting Holders in writing
that the dollar amount or number of Registrable Securities which the Demanding
Holders and Requesting Holders desire to sell, taken together with all other
shares of Common Stock or other equity securities which the Company desires to
sell and the shares of Common Stock, if any, as to which a Registration has been
requested pursuant to separate written contractual piggy-back registration
rights held by other stockholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of equity securities that can be sold in
such Underwritten Offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such Underwritten Offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Number of Securities”), then the Company
shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) has requested be included
in such Underwritten Registration and the aggregate number of Registrable
Securities that the Demanding Holders and Requesting Holders have requested be
included in such Underwritten Registration (such proportion is referred to
herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Registrable Securities of
Holders (Pro Rata, based on the respective number of Registrable Securities that
each Holder has so requested exercising their rights to register their
Registrable Securities pursuant to Section 2.2.1 hereof, without exceeding the
Maximum Number of Securities; (iii) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (i) and (ii), the
Common Stock or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities; and (iv) fourth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (i), (ii) and (iii), the Common Stock or other equity
securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.

2.1.5. Withdrawal. EarlyBird, a majority-in-interest of the Demanding Holders
initiating a Demand Registration or a majority-in-interest of the Requesting
Holders (if any), pursuant to a Registration under Section 2.1.1 shall have the
right to withdraw from a Registration pursuant to such Demand Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter(s), if any, of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration. Notwithstanding anything to the contrary
in this Agreement, the Company shall be responsible for the Registration
Expenses incurred in connection with a Registration pursuant to a Demand
Registration prior to its withdrawal under this Section 2.1.5; provided that if
the Company pays such expenses related to a Demand Registration initiated by
EarlyBird, such registration shall count as a Demand Registration for purposes
of Section 3.6.

 

7



--------------------------------------------------------------------------------

2.2 Piggy-Back Registration.

2.2.1. Piggy-Back Rights. If at any time on or after the date the Company
consummates a Business Combination the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for stockholders of the Company for their account (or by the Company and by
stockholders of the Company including, without limitation, pursuant to
Section 2.1), other than a Registration Statement (i) filed in connection with
any employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt that is convertible into equity securities of the Company,
or (iv) for a dividend reinvestment plan, then the Company shall (x) give
written notice of such proposed filing to the holders of Registrable Securities
as soon as practicable but in no event less than ten (10) days before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to register the sale of such number of shares of
Registrable Securities as such holders may request in writing within five
(5) days following receipt of such notice (a “Piggyback Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Registration and shall use its best efforts to cause the managing
Underwriter(s) of a proposed Underwritten Offering to permit the Registrable
Securities requested to be included in a Piggyback Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All holders of Registrable
Securities proposing to distribute their securities through a Piggy-Back
Registration that involves an Underwriter(s) shall enter into an underwriting
agreement in customary form with the Underwriter(s) selected for such Piggyback
Registration.

2.2.2. Reduction of Piggyback Registration. If the managing Underwriter(s) for a
Piggyback Registration that is to be an Underwritten Offering, in good faith,
advises the Company and the Holders of Registrable Securities participating in
the Piggyback Registration in writing that the dollar amount or number of
securities which the Company desires to sell, taken together with (i) the Common
Stock, if any, as to which Registration has been demanded pursuant to separate
written contractual arrangements with persons or entities other than the Holders
of Registrable Securities hereunder, (ii) the Registrable Securities as to which
Registration has been requested under this Section 2.2, and (iii) the Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggyback registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:

a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to Section 2.2.1 hereof, Pro Rata, which
can be sold without exceeding the Maximum Number of Securities; and (C) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A) and (B), the Common Stock, if any, as to which
Registration has been requested pursuant to written contractual piggyback
registration rights of other stockholders of the Company, which can be sold
without exceeding the Maximum Number of Securities; and

 

8



--------------------------------------------------------------------------------

b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Common Stock or other equity securities, if
any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to Section 2.2.1, Pro Rata based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration, which can be
sold without exceeding the Maximum Number of Securities; (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Common Stock or other equity securities that
the Company desires to sell, which can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Common Stock or other equity securities for the account of other persons or
entities that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

2.2.3. Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the
Underwriter(s) of his, her or its intention to withdraw from such Piggyback
Registration prior to the effectiveness of the Registration Statement filed with
the Commission with respect to such Piggyback Registration. The Company (whether
on its own good faith determination or as the result of a request for withdrawal
by persons pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
Section 2.2.3.

2.2.4. Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

2.3 Registrations on Form S-3. The Holders of Registrable Securities may at any
time, and from time to time, request in writing that the Company, pursuant to
Rule 415 under the Securities Act (or any successor rule promulgated thereafter
by the Commission), register the resale of any or all of their Registrable
Securities on Form S-3 or any similar short-form registration statement that may
be available at such time (“Form S-3”); provided, that the Company shall not be
obligated to effect such request through an Underwritten Offering. Within five
(5) days of the Company’s receipt of a written request from a Holder or Holders
of Registrable Securities for a Registration on Form S-3, the Company shall
promptly give written notice of the proposed Registration on Form S-3 to all
other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within ten (10) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
twelve (12) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall register all or such portion of
such Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the

 

9



--------------------------------------------------------------------------------

written notification given by such Holder or Holders; provided, that the Company
shall not be obligated to effect any such Registration pursuant to Section 2.3
hereof if (i) a Form S-3 is not available for such offering; or (ii) the Holders
of Registrable Securities, together with the Holders of any other equity
securities of the Company entitled to inclusion in such Registration, propose to
sell the Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000. Registrations effected
pursuant to this Section 2.3 shall not be counted as Demand Registrations
effected pursuant to Section 2.1; provided such registration shall count for
purposes of Section 3.5 if initiated by EarlyBird.

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to Section 2.1.1 and it continues to actively employ, in
good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided, that
the Company may not defer its obligation in this manner more than once in any
12-month period.

3. REGISTRATION PROCEDURES.

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the Registration to permit the sale of such
Registrable Securities in accordance with the intended plan of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

10



--------------------------------------------------------------------------------

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request, and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or taxation in
any such jurisdiction where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6 provide a transfer agent, right agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10 permit a representative of the Holders (such representative to be
selected by a majority of the participating holders), the Underwriters, if any,
and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, that such representatives or Underwriters enter into a
confidentiality agreement, in form and substance reasonably satisfactory to the
Company, prior to the release or disclosure of any such information;

 

11



--------------------------------------------------------------------------------

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and may be found
reasonably satisfactory to a majority-in-interest of the participating Holders;

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and may be found reasonably
satisfactory to a majority in interest of the participating Holders;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses”, all reasonable fees and expenses of any legal counsel
representing the Holders.

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company, and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

12



--------------------------------------------------------------------------------

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings. The Company further covenants that it shall take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell shares of the Common Stock held
by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

3.6 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, none of EarlyBird, Northland and Northland Investment (i) may exercise
its rights under Sections 2.1 and 2.2 hereunder after five (5) and seven
(7) years after the effective date of the registration statement relating to the
Company’s initial public offering, respectively, and (ii) EarlyBird, Northland
and Northland Investment may not exercise its rights under Section 2.1 more than
one time.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify, to the
extent permitted by law, and hold harmless each Holder of Registrable
Securities, its officers and directors, and each person who controls such Holder
(within the meaning of the Securities Act), from and against any expenses,
losses, judgments, claims, damages or liabilities (including reasonable
attorney’s fees), whether joint or several, arising out of or based upon any
untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus or preliminary Prospectus, or any amendment
or supplement to any of them, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by the Holder expressly for use
therein. The Company also shall indemnify any Underwriter of the Registrable
Securities, their officers and directors, and each person who controls such
Underwriter (within the meaning of the Securities Act) on substantially the same
basis as that of the indemnification provided above in this Section 4.1.

 

13



--------------------------------------------------------------------------------

4.2 Indemnification by Holders of Registrable Securities. In connection with any
Registration Statement in which a Holder of Registrable Securities is
participating, such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Company, its directors and officers and
agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder expressly for use therein;
provided, that the obligation to indemnify shall be several, not joint and
several, among such Holders of Registrable Securities, and the liability of each
such Holder of Registrable Securities shall be in proportion to and limited to
the net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement. The Holders of Registrable Securities
shall indemnify the Underwriters, their officers, directors and each person who
controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to indemnification of the
Company.

4.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification herein shall (i) give prompt written notice to the indemnifying
party of any claim with respect to which it seeks indemnification (provided that
the failure to give prompt notice shall not impair any person’s right to
indemnification hereunder to the extent such failure has not materially
prejudiced the indemnifying party), and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

4.4 Contribution. If the indemnification provided under Section 4.1 hereof from
the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying

 

14



--------------------------------------------------------------------------------

party’s and indemnified party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such action; provided, that
the liability of any Holder under this Section 4.4 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in Sections 4.1-4.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 4.4 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
Section 4.4. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.4 from any person who was not guilty of
such fraudulent misrepresentation.

4.4 Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

5. UNDERWRITING AND DISTRIBUTION.

5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

6. MISCELLANEOUS.

6.1 Assignment; No Third Party Beneficiaries.

6.1.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

6.1.2 Prior to the expiration of the Lock-up Period, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee, but only if such Permitted Transferee
agrees to become bound by the transfer restrictions set forth in this Agreement
and other applicable letter agreements.

6.1.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

6.1.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement.

 

15



--------------------------------------------------------------------------------

6.1.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment, and
(ii) the written agreement of the assignee, in a form reasonably satisfactory to
the Company, to be bound by the terms and provisions of this Agreement (which
may be accomplished by an addendum or certificate of joinder to this Agreement).
Any transfer or assignment made other than as provided in this Section 6.2 shall
be null and void.

6.2 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

To the Company:

GigCapital2, Inc.

2479 E. Bayshore Rd., Suite 200

Palo Alto, CA 94303

Attn: Dr. Avi S. Katz

With a copy to:

Crowell & Moring LLP

3 Embarcadero Center, 26th Floor

San Francisco, CA 94111

Attn: Jeffrey C. Selman, Esq.

And to Holder, to the address set forth below such Holder’s name on Exhibit A
hereto.

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

 

16



--------------------------------------------------------------------------------

6.7 Modifications and Amendments. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investors or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Investors in the negotiation, administration,
performance or enforcement hereof.

 

17



--------------------------------------------------------------------------------

6.13 Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement, or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor
rule promulgated thereafter by the Commission)), or (B) the Holders of all
Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 (or any similar provision) under the Securities Act without limitation
on the amount of securities sold or the manner of sale. The provisions of
Section 3.5 and Article IV shall survive any termination.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

THE COMPANY: GIGCAPITAL2, INC.

/s/ Dr. Avi S. Katz

By: Dr. Avi S. Katz, Executive Chairman of the Board, President, Chief Executive
Officer, and Secretary HOLDERS: GIGACQUISITIONS2, LLC

/s/ Dr. Avi S. Katz

By: Dr. Avi S. Katz, Manager EARLYBIRDCAPITAL, INC. /s/ Steven Levine By: Steven
Levine, CEO /s/ Steven Levine Steven Levine /s/ David Nusbaum David Nusbaum /s/
Ed Kovary Ed Kovary /s/ Mike Powell Mike Powell /s/ Mauro Conijeski Mauro
Conijeski

 

Signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

/s/ Jillian Carter

Jillian Carter /s/ Eileen Moore Eileen Moore /s/ Gleeson Cox Gleeson Cox
NORTHLAND GIG 2 INVESTMENT LLC /s/ Randy Nitzsche By: Randy Nitzsche, Northland
Directions LLC, Managing Member NORTHLAND SECURITIES, INC. /s/ Randy Nitzsche
By: CEO /s/ Dr. Avi S. Katz Dr. Avi S. Katz, Chairman of the Board, President,
Chief Executive Officer, and Secretary of GigCapital2, Inc. /s/ Tara McDonough
Tara McDonough, Vice President and Chief Financial Officer of GigCapital2, Inc.
/s/ John Mikulsky John Mikulsky, Director of GigCapital2, Inc. /s/ Neil Miotto
Neil Miotto, Director of GigCapital2, Inc. /s/ Gil Frostig Gil Frostig, Director
of GigCapital2, Inc. /s/ Raluca Dinu Raluca Dinu, Director of GigCapital2, Inc.

 

Signature page to Registration Rights Agreement